DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 5, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boubille (US
# 4,899,840), With respect to claim 1, the Boubille reference discloses a scale (Col, 1, ll. 8-10) comprising a base (16,17) for placement on a surface (Col, 4, ll. 29-31), the base (16, 17) having an elongated configuration (Figs 1 & 2), at least one load cell (21-24), a platform (40,41) communicatively connected to the at least one load cell (Col. 4, ll. 8-22) and at least one compliant member (51,52) disposed between the at least one load cell and the platform (Col. 6, ll. 37-54).
	With respect to claim 4, the load cell has a plurality of strain gages (Col. 4, ll. 56-84}.
	With respect to claim 5, there are four load cells (24-24).
	With respect to claim 18, the placement surface is a floor.


Claims 1, 2, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dicko (US
PGPub # 2006/0137913). With resect to claim 1, the Dicko reference discloses a scale (¶¶ 0004 & 0033)
comprising a base (25) for placement on a surface (¶ 0020), the base (25) having an elongated
configuration (Fig. 4) at least one load cell (22) a platform (20) communicatively connected to the at
least one load cell (Fig. 2) and at least one compliant member (23) disposed between the at least
one load cell and the platform (¶¶ 0024-0025).
	With respect to claim 2, the compliant material is a “foam” (¶ 0025}.
	With respect to claim 17, the scale is designed for high speed, weigh-in-motion of vehicles (¶ 0019).
	With respect to claim 18, the placement surface is a road (¶ 0018).


Claims 1-6, 17, 18, and 19 are rejected under 35 U.S.C. 102(a}(1) as being anticipated by Laimins
(US # 3,474,875). With respect to claim 4, the Laimins reference discloses a scale (Col. 1, ll. 22-31)
comprising a base (17’) for placement on a surface (17”), the base (17') having an elongated
configuration (Fig. 1), at least one load cell (19, 20), a platform (15) communicatively connected to the at least one load cell (Figs 1 & 12} and at least one compliant member (37) disposed between the at least
one load cell (19) and the platform (Col. 5, ll. 68-75).

	With respect to claim 2, the compliant material is  “sponge rubber".
	With respect to claim 3, there is a compliant member between the load cell (19) and the base
(Col. 6, ll. 1-11).
	With respect to claim 4, the load cell has a plurality of strain gages (Col. 5, ll. 54-63}.
	With respect to claim 5, there are two load cells (19,20).
	With respect to claim 6, the load cells (19,20) are single ended (i.e..: cantilevered} shear beam
load cells (Col. 3, line 68 to col. 4, line 75).
	With respect to claim 17, the scale is designed for high speed, weigh-in-motion of vehicles (Col. 1, ll. 11-31).
	With respect to claim 18, the placement surface is a road {Col 1, ll. 11-17).
	With respect to claim 19, Laimins discloses a scale (Col. 1, ll. 22-31) comprising a base (17’) for
placement on a surface (17”), the base (17’) having an elongated configuration (Fig. 1), at least one load
cell (19, 20), a platform (15) communicatively connected to the at least one load cell (Figs. 1 & 12), at
least one compliant member (37) disposed between the at least one load cell (19) and the platform (Col.
5, ll. 68-75) and a compliant member between the load cell (19) and the base (Col. 6, ll. 2-11).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boubille (US # 4,899,840) in
view of Siffert et al (US # 4,712,423). The Bouhille reference does not disclose what the compliant
members (30-33) are made of, but it was known to make mechanical shock absorbers from foam rubber
as shown by the example of the Siffert reference (Col. 5, ll. 28-36), and it would have been obvious ta
the ordinary practioner to use the foam material of Siffert in the device of Boubille motivated by its art
recognized suitability for its intended use. See MPEP §§ 2144.06 & 2144.07.

Claim 6 is rejected under 35 U.S.C. 105 as being unpatentable over Boubille (US # 4,899,840) in
view of Lockery et al (US # 4,282,748).  It is unclear what kind of single ended (i.e.: cantilevered) load cell
is being used in Boubille, but shear beam load cells were common, as shown by the example of Lockery
(Col. 3, ll. 5-17), and it would have been obvious to the ordinary practioner to use a standard shear
beam load cell in the device of Boubille, motivated by its art recognized suitability for its intended use.
See MPEP &$ 2144 06 & 2144.07.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable aver Boubille (US # 4,899,840).
The Boubille reference only shows four load cells, instead of six; however, our reviewing court has held
that held that mere duplication of carts has no patentable significance unless a new and unexpected
result is produced, See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 8-16 and 20 are rejected under 35 U.5.C. 103 as being unpatentable over Laimins (US #
3,474,875). With respect to claims 8 and 26, filling the space between the load cells 19 and 20 with foam rubber to absorb vibrations would have been an obvious design choice to insure accuracy of the
weighing devices and protect them from mechanical damage.
	With respect to claim 9, making the foam material out of three layers stacked on top of each
other would have been an obvious way to form a thicker sheet of foam rubber out of a thin sheet
(if the supplier of the rubber foam sheets only had relatively thin sheets available for purchase).
	With respect to claim 10, our reviewing court has held that “where the general conditions of a
claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by
routine experimentation,” In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955}.
	With respect to claims 11-14, substituting known types of shock absorbing material for the
disclosed sponge rubber would have been obvious motivated by its known suitability for its intended
use.
	With respect to claims 15 & 16, since Laimins teaches placing flexible seals 36 and 37 around the periphery of the load cells to protect the electronics from moisture without noticeably affecting the
weighing accuracy (Col. 5, ll. 59-63), it would have been an obvious design choice to glace the flexible
seals around the periphery of the weighing platform (15) to seal the gap (18) instead, for the same
reason.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,354,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856